Case 1:18-cv-00293-TH-ZJH Document 51 Filed 04/09/21 Page 1 of 1 PageID #: 165



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                   BEAUMONT DIVISION

EDWARD J. GLADNEY                               §

VS.                                             §                CIVIL ACTION NO. 1:18cv293

UNITED STATES OF AMERICA                        §

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Plaintiff Edward J. Gladney, proceeding pro se, filed this civil rights lawsuit. The court

referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge. The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate Judge.

The Magistrate Judge recommends granting a motion to dismiss filed by plaintiff and dismissing

this lawsuit without prejudice pursuant to Federal Rule of Civil Procedure 41(a).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge (doc. no. 50) is ADOPTED as the opinion of the court.

Plaintiff’s motion to dismiss (doc. no. 49) is GRANTED. A final judgment shall be entered in

accordance with the recommendation of the Magistrate Judge.

       SIGNED this the 9 day of April, 2021.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge
